DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 5/10/2021.  
Claims 1, 8 and 15 have been amended.  
Claims 5, 12 and 19 have been cancelled.  

Allowable Subject Matter
Claims 1-4, 6-11, 13-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s reply makes evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e).  Specifically, the substance of the reply, dated 12/16/2020, with respect to the arguments regarding dependent claim 5, are persuasive, as such the reasons for allowance are evident from the record and the stated differences of the prior art.  
The closest prior art of record, Kokkula et al. (US-2017/0111233) discloses a method and system for optimizing network performance by collecting historical and real-time network metrics, utilizing models to predict network events and implement real-time actions to the network in order to optimize performance.  (Abstract and Fig. 4, see 
While Zhao (US-2019/0334820), Mohan et al. (US-2020/0153701), Hughes et al. (US-2019/0274070) and Khan et al. (US-2017/0279710) describes SD-WAN networks while enable the generation and distribution of policies to network devices in order to handle network traffic (see Zhao Page 1 [0003-0004], Mohan (see citations in Final Rejection dated 3/16/2021), Hughes Page 1 [0008] and Khan [0022-0023]), but each differ from the claimed invention by not explicitly reciting the network is a software-defined network in a wide area network or that a user profile information comprising a username and a password and device posture information comprising a hostname and an identification of an operation system is received in response to establishing a session with a mobile device as found in independent claims 1, 8 and 15.  
Applicant’s claims recite a particular combination that is neither taught nor suggested by the prior art and are allowed for these reasons and the reasons stated in the responses dated 4/21/2020, 9/11/2020, 12/16/2020 and 5/10/2021, along with the interviews held on 4/17/2020, 8/25/2020 and 10/20/2020.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Matthew C Sams/Primary Examiner, Art Unit 2646